Citation Nr: 9902210	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-19 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the left knee with total knee replacement, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for traumatic 
arthritis of the right knee with total knee replacement, 
currently evaluated as 30 percent disabling.  

3.  Entitlement to service connection for diabetes with 
diabetic neuropathy.  

4.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for diabetes with diabetic neuropathy.  

5.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND

The veteran had active duty from February 1943 to November 
1945.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of rating decisions of the Boise, Idaho, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran contends that the failure of the VA to inform him 
of his diabetes led to the development of neuropathy.  In 
October 1998, the veteran and his representative submitted 
additional medical evidence pertinent to his claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
diabetes and diabetic neuropathy directly to the Board.  In 
an October 1998 Informal Hearing Presentation, the veterans 
representative specifically declined to waive review of the 
additional evidence by the RO, and requested that this issue 
be remanded for review of the evidence.  Therefore, this 
issue must be returned to the RO for consideration of the 
additional evidence.  38 C.F.R. § 20.1304(c) (1998).  

The veteran appeared at a hearing before the undersigned 
member of the Board in September 1998.  He indicated that he 
would be undergoing additional surgery for his left knee in 
October 1998.  The Board finds that in order to ascertain the 
current severity of the veterans left knee disability, the 
records pertaining to this surgery and to the veterans 
subsequent rehabilitation should be obtained and associated 
with the claims folder.  

A VA orthopedic examination subsequent to the October 1998 
surgery would aid in adjudicating the claim.  Furthermore, 
the veteran and his representative have argued that the most 
recent VA examination, which was conducted in September 1997, 
did not adequately address the affects of pain, weakness, 
incoordination, and excess fatigability, as required by 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (1998).  See also DeLuca v. 
Brown, 8 Vet. App. 321 (1995).  

The Board further notes the veterans contentions that he 
sustained injuries to the saphenous nerves of each leg as a 
result of his bilateral knee replacement surgeries.  The 
veteran has not been afforded a VA neurology examination with 
a view to determining the etiology of any saphenous nerve 
disability. Therefore, the Board believes that an additional 
examination would be useful in reaching a determination in 
this case. 

Finally, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1998).  However, 
an exception to this is the anti-pyramiding provision of 38 
C.F.R. § 4.14 (1998), which states that evaluation of the 
"same disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), it was held that the described conditions in that 
case warranted 10 percent evaluations under three separate 
diagnostic codes, none of which provided that a veteran may 
not be rated separately for the described conditions.  
Therefore, the conditions were to be rated separately under 
38 C.F.R. § 4.25 (1998), unless they constituted the "same 
disability" or the "same manifestation" under 38 C.F.R. § 
4.14.  Esteban, at 261.  The critical element cited was "that 
none of the symptomatology for any one of those three 
conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions."  Id. at 262.  
Muscle injury ratings will not be combined with peripheral 
nerve paralysis ratings for the same part, unless affecting 
entirely different functions.  38 C.F.R. § 4.55(g) (1998).  
If the veteran has saphenous nerve disability related to his 
service-connected knee disability, the RO should be afforded 
an opportunity to consider the possibility of separate 
evaluations for the residuals of the veterans knee 
disabilities and the residuals of the damage to his saphenous 
nerves.  

The VA has a duty to assist the veteran in development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  This includes affording the veteran adequate medical 
examinations and obtaining all relevant records.  Therefore, 
to ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his bilateral 
knee disabilities, his diabetes, and his 
diabetic neuropathy since November 1994.  
After securing the necessary release, the 
RO should obtain these records and 
associate them with the claims folder.  
In particular, the RO should obtain the 
records pertaining to the October 1998 
left knee surgery at the VAMC in Salt 
Lake City, as well as any additional 
records regarding subsequent treatment 
and rehabilitation. 

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
of his bilateral knee disabilities and 
peripheral neuropathy of the legs to 
determine the nature, severity, and 
etiology of these disabilities.  All 
indicated tests and studies should be 
conducted.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range of 
motion of the knees, and comment on the 
functional limitations, if any, caused by 
the veterans service connected 
disabilities.  

With respect to the subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disability.  The 
presence or absence of weakness, 
incoordination, and excess fatigability 
should also be noted, and any additional 
functional limitation as a result of 
these factors should be described.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  

All indicated studies are to be 
conducted, including atrophy, and 
strength measurements.  The examiner 
should prepare a detailed examination 
report which should be associated with 
the claims file.  Following study of the 
claims folder and the completion of the 
requested examination, the neurological 
examiner should attempt to express an 
opinion as to the following question(s): 
(1) Has the saphenous nerve of either the 
veterans right or left leg been damaged?  
(2) If saphenous nerve disability is 
found, is it as likely as not that this 
disability occurred as a result of the 
veterans knee surgeries conducted at VA 
facilities?  The reasons and bases for 
these opinions should be provided in some 
detail. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record for all issues on appeal.  Any 
evidence not previously of record should 
be considered by the RO.  The provisions 
of DeLuca and Esteban should also be 
considered, if applicable.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim.  
38 C.F.R. § 3.655 (1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
